Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JULY 8, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES COMMON STOCK OFFERING OKLAHOMA CITY, OKLAHOMA, JULY 8, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that it intends to commence a public offering of 25 million shares of its common stock.Chesapeake intends to use the net proceeds from the offering to temporarily repay outstanding indebtedness under its revolving bank credit facility which it anticipates reborrowing from time to time to fund its recently announced drilling and leasehold acquisition initiatives and for general corporate purposes.The common stock will be offered pursuant to an effective registration statement filed with the Securities and Exchange Commission.The company intends to grant the underwriters a 30-day option to purchase a maximum of 3.75 million additional shares of its common stock. Lehman Brothers Inc. and UBS Investment Bank will act as joint book-running managers for the offering.The offering is being made only by means of a prospectus and related prospectus supplement, copies of which, when available, may be obtained by mail from the offices of Lehman Brothers Inc., c/o Broadridge, Integrated Distribution Services, 1155 Long Island Avenue, Edgewood, NY 11717, by fax to (631) 254-7140, by telephone to (888) 603-5847 or by e-mail to qiana.smith@broadridge.com; or by mail from the offices of UBS Investment Bank, Attention: Prospectus
